DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19-23, 25, 26, 28-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 19-23, 25, 26, 28-30, in the instant case Applicant recites the terms “actuator linkage” and/or “activation linkage”. However, in the instant case the originally filed detailed disclosure is insufficient for establishing the metes and bounds of these specific “linkages” as the qualifiers “actuator” and “activation” are never used when paired with the “linkage”. The specification appears to indicate that a plurality of different “linkages” are present including a “linkage 60” (Par. 31, 37), a “linkage (not shown)” which engaged by an “on/off switch 24” (Par. 33), and a “mechanical linkage (not shown)” which is completed by “the switch 24” (Par. 34). Given that the instant 
Regarding Claims 21-23, recite “an activation linkage” incident to claims (see Clm. 19) which recite an “actuator linkage”. The specification does not sufficiently differentiate between these two linkages and it is therefore unclear to what extent such linkages must be distinctive from one another or may overlap in terms of function and components. It is noted that in other claims (see Clm. 28-30) that the term ‘activation’ was struck from the claims and replaced with the term ‘actuator’. Such an amendment appears to imply that there is no distinction between the ‘activation linkage” or the “actuator linkage”, but the terms can be used interchangeably. However, it is clear that claims 21-23 recite the two terms separately and distinctively from one another using the indefinite article “a” to introduce an “activation linkage” dependent to a claim which already recites an “actuator linkage”.
Best attempts to determine the metes and bounds of “activation linkage” and “actuator linkage” have been made, however to the extent to which examination of the claims requires substantial speculation as the metes and bounds of claim terminology a rejection made, particularly under 35 USC 103, cannot necessarily be reversed or sustained until the noted issues under 35 USC 112(b) have been suitably addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0221507 (“Hoke”) in view of U.S. Patent No. 6,748,944 (“DellaVecchia”) and U.S. Publication No. 2012/0179132 (“Valk”).
Regarding Claim 18, Hoke discloses a nasal irrigation device (see e.g. 72) for communicating an irrigant to a device user (Abstract), comprising:
	A mechanics module (see Fig. 12);
	A reservoir assembly (see 81 and the funnel within the mechanics module tower which receives supply bottle 78);

	However, should Examiner’s argument(s) not be found persuasive the following is presented. DellaVecchia describes a nasal (see Background) spray device (see Fig. 1, 3, or 5) comprising a nozzle interface (44 or 54) for directing a spray medicament into a user’s nasal passages. DellaVecchia discloses that the medicament can be retained within disposable cartridge/container/bottle (10) which is received within the mechanics module (i.e. the various components comprising the housing 42 and ejecting mechanism 36) or as a rupturable capsule (10; Fig. 3) which is disposed within the mechanics module adjacent a spike (56) to pierce the capsule, opening the capsule for release and delivery to the user (Col. 6, Ln. 7-23). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the bottle of Hoke as a ruptureable capsule, as disclosed by DellaVecchia, in order to provide a source of liquid useful in nasal application which is sealed until received within 
	Hoke, particularly as modified by DellaVecchia, discloses the invention substantially as claimed except that the device further comprises a “lockout actuator” to “cooperate with the capsule to authenticate the capsule for release a contents of the capsule to the device user”. The instant specification describes a number of “lockout actuators” which authenticate the capsule including both physical lockouts as well as circuit based lockouts – whereby such a concept is taught in the prior art. For example, Valk describes a medicament deliver device (10) which is configured to receive cartridges/reservoirs/syringes and “other containers” (30; Par. 1) of fluid medicament for delivery to a patient whereby the system includes means to prevent the delivery of incorrect medications. In order to perform this method Valk provides both physical lockout actuators (Fig. 1-9) and circuit based lockout actuators (see 100) which cooperate with the capsule to authenticate the capsule for releasing a contents of the capsule of the device to the user (see 134 – Par. 78). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified invention of Hoke with various lockout actuators that confirm that the cartridge has a proper geometry as well as verifiable data, as disclosed by Valk, in order to prevent unauthorized/expired/incorrect capsules from being used by the system.
	Regarding Claim 19, Hoke, as modified by Valk, provides for the lockout actuator to include an actuator linkage (64, 72 - Valk) disposed for engagement of the 
	Regarding Claim 20, Hoke dislcoses the reservoir assembly includes a supply tank (see generally the funnel and underlying fluid retaining components) and an effluent tank (81), the mechanics module further including a fluid release valve (not shown – see generally Par. 39) for controlling fluid flow from the supply tank into the mechanics module. As modified by Valk, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct this valve to be operationally associated with the lockout switch whereby the normally closed valve remains closes unless the capsule is properly verified thereby preventing operation of the device (see Fig. 12, 14 – Valk).
	Regarding Claim 21, Hoke discloses a pump (see generally Clm. 2), whereby it would have been obvious (in view of Valk) for a person having ordinary skill in the art at the time the invention was made to provide an activation linkage (RE: the electrical contacts) for closing a circuit interrupt upon the authenticating of the capsule for enabling an electrical circuit contact in the mechanics module permitting activation of the pump (see Par. 70, 77, Fig. 12, 14 – Valk).
	Regarding Claim 22, Hoke, as modified by Valk, provides for the activation linkage includes a trigger (i.e. the electrical contacts on the receiving area) disposed to engage a primary actuation button of the capsule (i.e. the corresponding electrical contacts on the capsule – see Par. 70 – see step 128).
.

Claim(s) 24 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0221507 (“Hoke”) in view of U.S. Patent No. 6,748,944 (“DellaVecchia”) and U.S. Patent No. 8,517,010 (“Power”).
Regarding Claim 24, Hoke discloses a nasal irrigation device (see e.g. 72) for communicating an irrigant to a device user (Abstract), comprising:

	A reservoir assembly (see 81 and the funnel within the mechanics module tower which receives supply bottle 78);
	A source of saline (78) disposed within the mechanics module (see Fig. 10). In the instant case Hoke does not explicitly characterize this source of saline as a “capsule”. Rather, Hoke describes the source as a “bottle”. However, without any special definition of “capsule”, the broadest reasonable interpretation of the term must rely upon not only the specific iteration described in the instant specification, but the generic, dictionary definition wherein a “capsule” is defined as “a small case or container, especially a round or cylindrical one” – see Oxford University Press Online Dictionary. As such, it is submitted that the “bottle” (78) of Hoke make be correctly characterized as a “capsule” inasmuch as it defines a “small” container, especially one which is round/cylindrical.
DellaVecchia describes a nasal (see Background) spray device (see Fig. 1, 3, or 5) comprising a nozzle interface (44 or 54) for directing a spray medicament into a user’s nasal passages. DellaVecchai discloses that the medicament can be retained within disposable cartridge/container/bottle (10) which is received within the mechanics module (i.e. the various components comprising the housing 42 and ejecting mechanism 36) or as a rupturable capsule (10; Fig. 3) which is disposed within the mechanics module adjacent a lid assembly (52) such that closing of the lid causes a spike (56) to pierce the capsule, opening the capsule for release and delivery to the user (Col. 6, Ln. 7-23). Likewise Power discloses a related spray device (1) likewise directed toward delivery a 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Hoke with a lid used to rupture medicament containing capsules so as to fill the reservoir, as disclosed by DellaVecchia and Power, in order to provide a simple, discretely package, disposable source of medicament thereby maintaining the sterility and integrity of the saline source, preventing contamination, leakage, or the like prior to the desired delivery.

    PNG
    media_image1.png
    842
    810
    media_image1.png
    Greyscale

Supplemental Figure: The device of Hoke (Fig. 10) modified to include a hinged lid which ruptures a discrete saline capsule to supply fluid to the reservoir in view of Power and DelVecchia
	In the instant case, Examiner submits that the phrase “the lid assembly and mechanics module cooperate with the capsule to authenticate the capsule” is sufficiently broad as to reference the fact that the lid and mechanics module merely create a specific geometry which broad authenticates the capsule by requiring only capsules with compatible geometries may be inserted. As such, it is submitted that the modified device of Hoke is configured such that the modified lid assembly and mechanics module cooperate with one another to define a specific receiving area geometry which authenticates the capsule by permitting only suitably constructed 
Regarding Claim 27, Hoke discloses the reservoir assembly includes a supply tank (see generally the funnel and underlying fluid retaining components) and an effluent tank (81), the mechanics module further including a fluid release valve (not shown – see generally Par. 39) for controlling fluid flow from the supply tank into the mechanics module. 

Claim(s) 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0221507 (“Hoke”) in view of U.S. Patent No. 6,748,944 (“DellaVecchia”) and U.S. Patent No. 8,517,010 (“Power”) as applied above, and further in of U.S. Publication No. 2012/0179132 (“Valk”).
	Regarding Claims 25 and 26, Holk as modified discloses the invention substantially as claimed except that the device comprises a “lockout actuator” for engaging the capsule, wherein the actuator comprises a linkage which triggers a lockout switch of the mechanics module to prevent the release of contents of the reservoir absent the presence of an authenticated capsule received within the mechanics module. However, the prior art (see Valk) describes a medicament deliver device (10) which is configured to receive cartridges/reservoirs/syringes/”other containers” (30; Par. 1) of fluid medicament for delivery to a patient whereby the system includes means to 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified invention of Hoke with various lockout actuators including an actuator linkage which cooperates for engagement with the capsule ion order to trigger a lockout switch of the mechanics module that confirms that the cartridge has a proper geometry as well as verifiable data, as disclosed by Valk, in order to prevent unauthorized/expired/incorrect capsules from being used by the system.
Regarding Claim 28, as noted above, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify Hoke in view of Valk to include various lockouts which restrict operation of the device in the absence of an authenticated capsule, whereby Hoke discloses a pump (see generally Clm. 2), whereby it would have been obvious (in view of Valk) for a person having ordinary skill in the art at the time the invention was made to provide an activation linkage (RE: the electrical contacts) for closing a circuit interrupt upon the authenticating of the capsule 
Regarding Claim 29, Hoke, as modified by Valk, provides for the activation linkage includes a trigger (i.e. the electrical contacts on the receiving area) disposed to engage a primary actuation button of the capsule (i.e. the corresponding electrical contacts on the capsule – see Par. 70 – see step 128).
	 Regarding Claim 30, Hoke, as modified by Valk, provides for the activation linkage to comprise “tacticle means” for “feeling” when the components have been mated properly, including those which rely upon “mechanical tension”. Among these tactile means are provided protrusions (71A, 72B), i.e. activating rods which are received by corresponding mating receptacles (74A, 74B). In the instant case Valk provides the rods on the flange, not on the linkage. However, the ordinary artisan would immediately recognize and appreciate that the rods and receptacles could be reversed such that the rods are provided on the linkage and the receptacles are provided on the flange (see Par. 69), see also In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) wherein it is established that mere reversal of the corresponding engagement parts of an invention requires only routine and customary skill in the art. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the activation linkage of the modified invention of Hoke to have a tactile means comprising a “rod” which is disposed to engage a receptacle provided on the secondary activation flange of the capsule, thereby utilizing mechanical tensioning to ensure that the capsule is properly mated within the receptacle.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/28/2021